The trial court found in effect that the plaintiffs had failed to sustain the burden of persuasion which rested upon them with reference to the essential allegations of the bill. The decree for the defendant followed as a necessary consequence of this finding. Under these circumstances, plaintiffs' exception to the action of the court raises no question of law. Analogous cases are Association Canado-Americaine v. Marquis, 90 N.H. 125; Bacon v. Thompson, 87 N.H. 270; Erisman Company v. Company, 87 N.H. 483.
Exception overruled.